UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1713


DORAN BOWERS,

                Plaintiff - Appellant,

          v.

RORY PERRY; ROBIN DAVIS; BRENT BENJAMIN; MARGARET WORKMAN;
MENIS KETCHUM; ALLEN LOUGHRY; THE STATE OF WEST VIRGINIA;
GREGORY HILTON; PETER KRAUSER; ALEXANDER WRIGHT; ALBERT
MATRICCIANI; CHARLES MOYLAN; LAWRENCE RODOWSKY; ROBERT BELL;
MARY ELLEN BARBERA; GLEN HARELL; LYNNE BATTAGLIA; CLAYTON
GREENE; SALLY ATKINS; ROBERT MCDONALD; SHIRLEY WATTS, and;
THE STATE OF MARYLAND; KATTHLEEN COX,

                Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:14-cv-27242)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Doran Bowers, Appellant Pro Se.     Teresa Jean Lyons, HEDGES &
LYONS, PLLC, Morgantown, West Virginia; Michele J. McDonald,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Doran Bowers appeals the district court’s orders adopting

the    magistrate      judge’s      recommendation       and   dismissing   with

prejudice Bowers’ civil action, and denying Bowers’ Fed. R. Civ.

P.    59(e)   motion   to   alter    or   amend   that    judgment.    We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                      See

Bowers v. Perry, No. 2:14-cv-27242 (S.D.W. Va. Sept. 28, 2015 &

June 16, 2016).        We deny Bowers’ motions to correct the docket,

to recuse the Clerk of Court, and to amend or correct prior

orders entered by the Clerk.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                          2